DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments regarding 35 U.S.C. 101

Applicant's arguments filed Jan. 28, 2022 as they pertain to the original claim language have been fully considered but they are not persuasive.  Applicant argues at pages 8-9, Section 1a, that claims 1 and 11 do not recite an abstract idea.  The examiner respectfully disagrees, as each of original independent claims 1 and 11 set forth abstract ideas at least on the form of mental steps for the reasons set forth in the previous Office action at pages 2-3 and pages 4-5.  In this regard, the examiner emphasizes that courts consider a mental process that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea.  See MPEP 2106.04(a)(2)III.  For the same reason, the examiner maintains that at least claims 1 and 11 as presently amended set forth abstract ideas.
	Applicant argues at pages 9-10, Section 1b, that each of claims 1 and 11 recites a practical application that improves the technology of networks.  Insofar as applicant is making this argument with respect to original claims 1 and 11, it is not persuasive.  In particular, because original claim 1 recites no elements in addition to the identified abstract idea, there can be no additional elements that could serve as a basis for finding integration into a practical application.  Moreover, although original claim 11 was determined to recite elements in addition to the abstract idea, these elements appear to merely recite the use of a generic processor/computer as a tool to implement the abstract idea and therefore do not represent integration into a practical application.
	
	Applicant argues at pages 10-11 that claims 1 and 11 represent significantly more than the abstract idea under step 2B.  In particular, applicant argues that the Office has failed to establish that any of the features recited in claims 1 and 11 are widely prevalent or in common use in the industry.  This argument is not persuasive with respect to at least original claim 1.  In particular, as noted above in connection with original claim 1, because original claim 1 recited no elements in addition to the identified abstract idea, there are no additional elements in this claim that would serve as a basis for a finding of significantly more than the abstract idea.  The Office action made no finding of well-understood, routine or conventional subject matter, as such a finding was not necessary to reach a conclusion of ineligibility as to original claim 1.

Applicant’s arguments with respect to the amended claims have nonetheless been fully considered and are persuasive insofar as the amendments to claims 1 and 11,
	and the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment.
overcomes the 35 U.S.C. 101 rejections set forth from the prior office action.  The 35 U.S.C. 101 claim rejection presented in the prior office action have been withdrawn in view of applicant’s claim amendments.  

Response to Arguments regarding 35 U.S.C. 102 and 103

Applicant’s arguments have been fully considered and are persuasive insofar as the cited prior art 
of Ye and Sankar has not been relied upon in the previous Office action as teaching or suggesting the newly-recited features of “receiving, from a domain expert having a specialized knowledge of a context associated with desired data”, determining candidate sensors in the environment to obtain desired data “based, at least in part, on the certain sensors and the desired data indicated by the sensor fusion intent”, and “the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment”.  Therefore, the prior art rejection of claim 1 has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ye et al. (US 20190273909 A1) and Sankar et al. (US 2016/0299959 A1).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being 
anticipated by Ye et al. (US 2019/0273909 A1), hereinafter Ye.

Regarding claim 1, Ye discloses: A method comprising:
receiving, from a domain expert having a specialized knowledge of a context associated with desired data, a sensor fusion intent descriptive of the desired data from certain sensors in a specified environment for fusion across the certain sensors to generate the desired data; (Ye, e.g., see figs. 1-3 and para. [0069] to a movable object (100) that relays data to a sensing system controller that makes determinations by cross-checking the validity of sensing data from different sensing systems, and assessing whether to fuse the sensing data based on their validity.  The sensing system controller (140) can selectively activate and/or operate different sensing systems for different environment types; see also para. [0071] to the sensing system controller including one or more processors that may employ a multi-thread hierarchical decision algorithm for selecting which of the sensing system(s) and/or sensing data to utilize under various conditions).
determining candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data based, at least in part, on the certain sensors and the desired data indicated by the sensor fusion intent; and (Ye, e.g., see fig. 2 to a sensing system controller (140) and para. [0069] disclosing a sensing system controller selecting among different sensors based on their validity; see also para. [0062], [0066], [0069], and [0083] to selective activation and/or operation of different sensing systems for different environment types suitable for determining a state of the movable object is necessarily preceded by a determination of candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data).
transforming the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain respective output data, and by defining at least one action to fuse the respective output data into the desired data, wherein the sensor fusion manifest includes an identification of the selected candidate sensors and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data and the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment. (Ye, e.g., see fig. 2, part B to sensing system controller (140), N sensing system (210-240), and N sensing data (210’-240’), fig. 3 illustrating a flowchart of steps (302-314) disclosing selection of sensors, testing their validity, and updating the new state, figs. 5 and 12 disclosing flow charts comprising steps (502-538) and (1210-1 – 1244), respectively; see also para. [0071] disclosing the sensing system controller employing a multi-thread hierarchical decision algorithm for selecting which of the sensing system(s) and/or sensing data to utilize under various conditions; see also para. [0096] disclosing the physical state of the movable object can be determined by updating the estimated physical state to incorporate the observed physical state (step 314).  This can be achieved, for example, by fusing the estimated physical state with the first observed physical state using any appropriate sensor fusion technique to include a Kalman filter, an extended Kalman filter, an unscented Kalman filter, a particle filter, or suitable combinations; see also para. [0010-0025] disclosing various methods of choosing which sensor data to fuse; see also para. [0082] to the data evaluation proceeding in a sequential manner, round-robin manner, or concurrently.  Also disclosed are sensing nodes of different sensing systems, wherein an algorithm calculates properties where nodes represent sensor data from different sensing systems; see also para. [0216] disclosing remote devices communicating through a network environment to a terminal (1312) that may both receive and transmit data, wherein the system may be used in combination with any suitable embodiment of the systems, devices, and methods disclosed; see also para. [0089] disclosing the sensing system control identifying the first sensing system of step (302).)

Regarding claim 2, Ye discloses: The method of claim 1, wherein the determining the candidate sensor4s present in the specified environment includes identifying candidate sensors from a registry of smart objects that identifies the candidate sensors and their associated functions, the smart objects being digital replicas of the candidate sensors in the specified environment. (Ye, e.g., see para. [0066] to a selection of sensors among a sensing system; see also sensing data (210’), (220’), (230’), and (240’), and also para. [0219] disclosing data from sensing module stored in the memory, including logic/code/program instructions, interpreted here as smart objects being digital replicas of candidate sensors, able to be called and processed by the processing unit).

Regarding claim 4, Ye discloses: The method of claim 1, wherein the sensor fusion intent includes a spatial requirement, a temporal requirement, a spatiotemporal requirement, or a domain type. (Ye, e.g., see para. [0130] disclosing the sensing system controller being configured to obtain a spatial configuration; see also para. [0132] to time iterations of             
                i
                =
                1,2
                ,
                …
                ,
                n
                ,
            
         mappings at time (2) relevant to time (1); also disclosed is acquiring multiple images over time; see also para. [0026] to the entity movement and bodily orientation from semantic control inputs of the domain forces acting on an object).

Regarding claim 5, Ye discloses: The method of claim 2, comprising:
sending the sensor fusion manifest to be carried out on a remote computing system. (Ye, e.g., see para. [0181] disclosing a remote terminal to control various operations of sensor fusion data).

Regarding claim 8, Ye discloses: The method of claim 1, wherein the manifest further includes spatial, temporal, or spatial temporal relationships between where and when the output data is to be retrieved and fused. (Ye, e.g., see para. [0130] to the sensing system controller configured to obtain a spatial configuration; see also para. [0132] disclosing time iterations of             
                i
                =
                1,2
                ,
                …
                ,
                n
            
        , mappings at time (2) relevant to time (1); see also para. [0132] disclosing acquiring multiple images over time; see also para. [0082]to a decision algorithm that determines sensor data to fuse, when/where to fuse, for different environments under different operating conditions).

Regarding claim 11, Ye discloses: A sensor fusion system comprising:
a smart object registry storing a definition of a plurality of smart objects, the smart objects being digital replicas of a plurality of sensors in a particular environment, the definition of the smart objects including data available from a sensor and/or a method inherent to the sensor; (the term “registry” is construed to mean a database or location in which records are stored; Ye, e.g., see para. [0069] discloses the sensing system controller can selectively activate and/or operate different sensing systems for different environment types; as an example, a first sensing system can include sensors that are configured for use in an outdoor environment, a second sensing system can include sensors that are configured for use in an indoor environment, a third sensing system can include sensors that are configured for use in a high altitude environment and so forth; also see para [0126] disclosing the sensing system controller can detect whether a first vision sensor is malfunctioning or generating inaccurate vision sensing data, and switch from the first vision sensor to one or more other vision sensors to ensure smooth operation and data acquisition; see also fig. 11 and para. [0175-0180] disclosing the sensing system controller can assess which of the plurality of imaging devices are suitable for vision sensing, and which of the plurality of imaging devices are unsuitable for vision sensing; in particular, table as shown in para. [0176] shows the operational state of each imaging device as the movable object moves through different environments (A, B, C, and D) and is used by the sensing system controller to assess the suitability of the imaging devices in different environments; at least the table in para. [0076] constitutes a smart object registry storing a definition of a plurality of virtual representations/replicas of physical objects, e.g., defined capabilities of virtually represented/replicated imaging devices in a specified environment; note that the virtual representation/replicas of physical objects in the table include properties of the corresponding physical objects, e.g., operational status (operational, non-operational), sensor type (imaging device), location (front, rear, left, right); also note that the “imaging device” capability defined for each of the devices in the table includes at least a method inherent to the sensor, e.g., imagining/image capture).
a sensor fusion tool store storing a plurality of algorithms available to fuse data received from a combination of sensors; and (Ye, e.g., see para. [0096] disclosing sensor fusion techniques that can include an algorithm based on a Kalman filter, an extended Kalman filter (EKF), an unscented Kalman filter (UKF), a particle filter (PF), or suitable combinations thereof; note that Ye’s processor-based arrangement would necessarily include a sensor fusion tool store, e.g., a memory, storing such an algorithm).
at least one processor configured to: (Ye, e.g., see para. [0027] disclosing the system may comprise one or more processors)
	receive, from a domain expert having a specialized knowledge of a context associated with desired data, a sensor fusion intent descriptive of the desired data from certain sensor in a specified environment for fusion across the certain sensors to generate the desired data; (Ye, e.g., see figs. 1-3 and para. [0069] to a movable object (100) that relays data to a sensing system controller that makes determinations by cross-checking the validity of sensing data from different sensing systems, and assessing whether to fuse the sensing data based on their validity.  The sensing system controller (140) can selectively activate and/or operate different sensing systems for different environment types; see also para. [0071] to the sensing system controller including one or more processors that may employ a multi-thread hierarchical decision algorithm for selecting which of the sensing system(s) and/or sensing data to utilize under various conditions).
	determine candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data based, at least in part, on the certain sensors and the desired data indicated by the sensor fusion intent; and (Ye, e.g., see fig. 2 to a sensing system controller (140) and para. [0069] disclosing a sensing system controller selecting among different sensors based on their validity; see also para. [0062], [0066], [0069], and [0083] to selective activation and/or operation of different sensing systems for different environment types suitable for determining a state of the movable object is necessarily preceded by a determination of candidate sensors present in the specified environment that may be used to obtain at least a portion of the desired data).
	transform the sensor fusion intent into a sensor fusion manifest by selecting a plurality of the candidate sensors to obtain a respective output data, and by defining at least one action to fuse the respective output data into the desired data, wherein the sensor fusion manifest includes an identification of the selected candidate sensors and the at least one action to fuse the respective output data from the selected candidate sensors into the desired data and the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment. (Ye, e.g., see fig. 2, part B to sensing system controller (140), N sensing system (210-240), and N sensing data (210’-240’), fig. 3 illustrating a flowchart of steps (302-314) disclosing selection of sensors, testing their validity, and updating the new state, figs. 5 and 12 disclosing flow charts comprising steps (502-538) and (1210-1 – 1244), respectively; see also para. [0071] disclosing the sensing system controller employing a multi-thread hierarchical decision algorithm for selecting which of the sensing system(s) and/or sensing data to utilize under various conditions; see also para. [0096] disclosing the physical state of the movable object can be determined by updating the estimated physical state to incorporate the observed physical state (step 314).  This can be achieved, for example, by fusing the estimated physical state with the first observed physical state using any appropriate sensor fusion technique to include a Kalman filter, an extended Kalman filter, an unscented Kalman filter, a particle filter, or suitable combinations; see also para. [0010-0025] disclosing various methods of choosing which sensor data to fuse; see also para. [0082] to the data evaluation proceeding in a sequential manner, round-robin manner, or concurrently.  Also disclosed are sensing nodes of different sensing systems, wherein an algorithm calculates properties where nodes represent sensor data from different sensing systems; see also para. [0216] disclosing remote devices communicating through a network environment to a terminal (1312) that may both receive and transmit data, wherein the system may be used in combination with any suitable embodiment of the systems, devices, and methods disclosed; see also para. [0089] disclosing the sensing system control identifying the first sensing system of step (302).)

Regarding claim 12, Ye discloses: The system of claim 11, wherein the at least one processor configured to determine the candidate sensors present in the specified environment is configured to identify candidate sensors from the smart object registry. (Ye, e.g., see para. [0027] disclosing the system may comprise one or more processors; see also fig. 2 to sensing system controller (140), and para. [0069] disclosing the sensing system controller selecting among different sensors based on their validity; see also para. [0071] wherein the sensing system controller may employ a multi-thread hierarchical decision algorithm for selecting which of the sensing system(s) and/or sensing data to utilize under various conditions).

Regarding claim 14, Ye discloses: The system of claim 11, wherein the sensor fusion intent includes a spatial requirement, a temporal requirement, a spatiotemporal requirement, or a domain type. (Ye, e.g., see para. [0130] to the sensing system controller (140) configured to obtain a spatial configuration; see also para. [0132] to time iterations of             
                i
                =
                1,2
                ,
                …
                ,
                n
            
        , mappings at time (2) relevant to time (1); also disclosing acquiring multiple images over time; see also para. [0026] disclosing the entity movement and bodily orientation from semantic control inputs of the domain forces acting on an object).  

Regarding claim 15, Ye discloses: The system of claim 12, wherein the at least one processor is further configured to: send the sensor fusion manifest to be carried out on a remote computing system. (Ye, e.g., see para. [0027] to the system comprising one or more processors; see also para. [0181] to a remote terminal to control various operations of sensor fusion data).

Regarding claim 18, Ye discloses: The system of claim 11, wherein the manifest further includes spatial, temporal, or spatial temporal relationships between where and when the output data is to be retrieved and fused. (Ye, e.g., see para. [0130] to a sensing system controller configured to obtain a spatial configuration; see also para. [0132] to time iterations of             
                i
                =
                1,2
                ,
                …
                ,
                n
            
        , mappings at time (2) relevant to time (1), as well as acquiring multiple images over time; see also para. [0082] disclosing a decision algorithm that determines sensor data to fuse, when/where to fuse, for different environments under different operating conditions).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6-7, 9-10, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Ye in view of Sankar et al. (US 2016/0299959 A1), hereinafter Sankar.

Regarding claim 3, Ye discloses: The method of claim 1, wherein sensor fusion algorithms available for fusing data  storing a plurality of algorithms available to fuse data received from a combination of sensors, wherein the defining at least one action to fuse the respective output data into the desired data comprises:
determining at least one algorithm to fuse the respective output data into the desired data .  (Ye, e.g., see para. [0219] disclosing a memory unit storing logic, code, and/or programs to perform any suitable embodiment of the described methods herein; see also para. [0079] to a machine vision algorithm, features from accelerated segment test (FAST) algorithm, binary robust independent elementary features (BRIEF) algorithm; see also fig. 12 to step (1232) (1230), (1242), (1243), (1244), (1238), and (1240), and para. [0194] disclosing IMU data fused with GPU data; see also fig. 3, to step (310), and para. [0092] to determining a deviation, interpreted here as defining at least one action; see also para. [0099-0101] to a Kalman filter for fusing GPS and IMU sensed data; see also para. [0096] to determining the use of the Kalman filter to fuse the output data into the desired data).
Ye is not relied upon as explicitly disclosing: are cataloged in a sensor fusion tool store and from the fusion tool store.
However, Sankar further discloses: are cataloged in a sensor fusion tool store and from a fusion tool store (Sankar, e.g., see fig. 3 to step (306) disclosing access a shared library comprising multi-model input from sensor modules and devices, fig. 4 to step (404) and (406), and para. [0057-0058] disclosing an interaction mechanism processes configuration data defining entity activity that translate into control inputs).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s reception of a sensor fusion intent descriptive of the desired data from certain sensors in a specified environment in correlation with a domain expert having specialized knowledge of a context associated with the desired data, determining candidate sensors present in the environment to obtain at least a portion of the desired data based on certain sensors and fusion intent, and transforming the sensor fusion into a fusion manifest through the selection of multiple sensors to obtain output data with to fuse identified and selected sensors through an action to receive desired data, wherein the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment to include the determination of sensor fusion algorithms choice to fuse the respective output data Sankar’s sensor fusion tool store and sensor fusion tool store catalog because Sankar teaches the implementation of a shared library (11), step (306 to published information to any connected device to more efficiently interpolate meaningful information. (Sankar, e.g., see para. [0023] disclosing measurements undergo cross-synthesis whereby various ones of the devices (102) and/or the sensor modules (116) access the input data and perform additional processing, such as speech/facial/gesture recognition, which is published in the shared library (11) for another device and/or sensor module to add meaningful and useful information.  After a period of time, the monitoring mechanism (104) correlates the various input data and determines an entity state from multiple sensor input, which may be defined as any combination of a pose, spoken words, gesture, and/or the like stored in the entity state data (112)).

Regarding claim 6, Ye discloses: The method of claim 2, comprising:
after receiving the sensor fusion intent, (Ye, e.g., see fig. 12 to steps (1202) and (1206), and para. [0182] to receiving sensor data from both IMU and GPS sources).
Ye is not relied upon as explicitly disclosing: analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the registry of smart objects.
However, Sankar further discloses: analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the registry of smart objects. (Sankar, e.g., see fig. 2 disclosing common knowledge data component (204), and para. [0045] disclosing analysis of an entity state; see also para. [0041] disclosing a sensor interface that defines common properties; see also fig. 3 to box (306), (310), and (312), and para. [0056] to extracting entity state data).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s determination of the candidate sensors present in the environment to include identifying candidate sensors from a registry of smart objects that identifies the candidate sensors and their associated functions, the smart objects being digital replicas of the candidate sensors in the specified environment, to include receiving the fusion intent with Sankar’s analysis of the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the registry of smart objects because Sankar teaches the improvement of allowing for the computer mechanism to pull from multimodal input data and current command input and multiple events. (Sankar, e.g., see para. [0056] disclosing in one implementation, the entity state data may be a portion of the multimodal input data that comprises an entity pose, a current command/control input for the computerized device component and one or more events (e.g., an event indicating that the entity travel outside of a sensing range).

Regarding claim 7, Ye discloses: The method of claim 1, comprising:
after receiving the sensor fusion intent,  to extract information used to identify at least one algorithm from a sensor fusion tool store storing a plurality of algorithms available to fuse data received from a combination of sensors. (Ye, e.g., see fig. 12 to steps (1202 and (1206) and para. [0182] disclosing receiving sensor data from both IMU and GPS; see also para. [0079] disclosing a machine vision algorithm, features from accelerated segment test (FAST) algorithm, binary robust independent elementary features (BRIEF) algorithm; see also fig. 12 to steps (1232), (1230), (1242), (1243), (1244), (1238), and (1240), and para. [0194] disclosing the IMU data fused with GPU data).
Ye is not relied upon as explicitly disclosing: analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing
However, Sankar further discloses: analyzing the sensor fusion intent using semantic mapping, ontologies, or natural language processing (Sankar, e.g., see fig. 2 to common knowledge data component (204) and para. [0045] disclosing analysis of an entity state; see also para. [0041]to the sensor interface that defines common properties).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s reception of a sensor fusion intent descriptive of the desired data from certain sensors in a specified environment in correlation with a domain expert having specialized knowledge of a context associated with the desired data, determining candidate sensors present in the environment to obtain at least a portion of the desired data based on certain sensors and fusion intent, and transforming the sensor fusion into a fusion manifest through the selection of multiple sensors to obtain output data with to fuse identified and selected sensors through an action to receive desired data, wherein the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment to include reception of the sensor fusion intent and extracting information used to identify at least one algorithm from a sensor fusion tool store storing a plurality of algorithms with Sankar’s analysis of the sensor fusion intent using semantic mapping, ontologies or natural language processing because Sankar teaches the implementation of a control mechanism to respond to opportunistic changes of the common knowledge. (Sankar, e.g., see para. [0042] to the common knowledge data component (204) also implementing an explicit control mechanism permitting the sources (2021)-(202m) to respond opportunistically to changes on the common knowledge data component (204)). 

Regarding claim 9, Ye is not relied upon as explicitly disclosing: The method of claim 2, further comprising performing a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment.
However, Sankar further discloses: performing a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment. (Sankar, e.g., see fig. 4 and para. [0013] to a flow diagram illustrating example steps for generating computerized device component control data from multiple sensor input; see also para. [0057] disclosing closed loop control system illustrated making adjustment to sensors; configuration data defining entity activities, interpreted here as smart objects; control inputs for a computerized device component).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s determination of the candidate sensors present in the environment to include identifying candidate sensors from a registry of smart objects that identifies the candidate sensors and their associated functions, the smart objects being digital replicas of the candidate sensors in the specified environment with Sankar’s performing a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment because Sankar teaches the fusing of spatiotemporal transduced data such as combined speech, gesture data, and movements. (Sankar, e.g., see para. [0057] disclosing the interaction mechanism receives the configuration data via a sensor fusion interface.  The entity activity may include (multi-modal) symbolic activity, such as combined speech/gesture data, that represents a specific command.  The entity activity may also include actual movements that are to be projected onto a display and performed by a virtual character).
Regarding claim 10, Ye is not relied upon as explicitly disclosing: The method of claim 5, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system.
However, Sankar further discloses: The method of claim 5, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system. (Sankar, e.g., see fig. 6 to server objects (610) and (612), as well as computing object/devices (620), (622), (624), (626), and (628), application (634), and para. [0065] disclosing computing objects making use of an API, or other object, software, firmware, and/or hardware suitable for communication for applications of this embodiment).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s sending the sensor fusion manifest to be carried out on a remote computing system with Sankar’s smart objects comprising and application programmable interface (API) for receiving requests for data from the remote computing system because Sankar takes advantage of definitions and protocols to improve the efficiency of application communication. (Sankar, e.g., see para. [0079] disclosing there are multiple ways to implement the same or similar functionality, e.g., an appropriate API, tool, kit, driver code, operating system, control, standalone or downloadable software object, etc. which enables applications and services to take advantage of the techniques provided herein.  Thus, embodiments herein are contemplated from the standpoint of an API (or other software object), as well as from a software or hardware object that implements one or more embodiments as described herein).

Regarding claim 13, Ye discloses: The system of claim 11, wherein the at least one processor configured to define the at least one action to fuse the respective output data into the desired data is configured to: determine at least one algorithm to fuse the respective output data into the desired data Ye, e.g., see para. [0027] disclosing the system may comprise one or more processors; see also para. [0093-0095] to the Mahalanobis distance             
                
                    
                        D
                    
                    
                        M
                    
                
                
                    
                        
                            
                                z
                            
                            
                                k
                            
                        
                    
                
                =
                
                    
                        (
                        
                            
                                z
                            
                            
                                k
                            
                        
                        -
                        
                            
                                C
                            
                            
                                k
                            
                        
                        
                            
                                
                                    
                                        μ
                                    
                                    -
                                
                            
                            
                                k
                            
                        
                        )
                    
                    
                        T
                    
                
                
                    
                        ∑
                        
                            k
                        
                        
                            -
                            1
                        
                    
                    
                        (
                        
                            
                                z
                            
                            
                                k
                            
                        
                        -
                        
                            
                                C
                            
                            
                                k
                            
                        
                        
                            
                                
                                    
                                        μ
                                    
                                    -
                                
                            
                            
                                k
                            
                        
                        )
                    
                
            
         algorithm defined; see also para. [0096] to determining the use of the Kalman filter to fuse the output data into the desired data)
Ye is not relied upon as explicitly disclosing: from the sensor fusion tool store.
However, Sankar further discloses: from the sensor fusion tool store. (Sankar, e.g., see fig. 3 to step (306) of accessing a shared library comprising multiple sensor input from sensor modules and devices, fig. 4 to steps (404) and (406), and para. [0057-0058] disclosing an interaction mechanism processes configuration data defining entity activity that translate into control inputs).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s A sensor fusion system comprising a smart object registry storing a definition of multiple smart objects, which are defined as objects being digital replicas of the sensors within an environment to include the definition of the smart objects such as available data and a method inherent to the sensor, a sensor fusion tool store for storing multiple algorithms for data fusion from sensors, a processor configured for reception of a sensor fusion intent descriptive of the desired data from certain sensors in a specified environment in correlation with a domain expert having specialized knowledge of a context associated with the desired data, determining candidate sensors present in the environment to obtain at least a portion of the desired data based on certain sensors and fusion intent, and transforming the sensor fusion into a fusion manifest through the selection of multiple sensors to obtain output data with to fuse identified and selected sensors through an action to receive desired data, wherein the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment, to include at least one processor configured to define the action to fuse the output data into the desired data and determine at least one algorithm to fuse the output data into the respective data with Sankar’s sensor fusion tool store because Sankar improves on the applicant’s invention by utilizing the sensor output data fusion to be implemented in both a physical and virtual environment. (Sankar, e.g., see fig. 4 to box (414) to operate a device in a physical environment, and box (416) to control an avatar and/or object in a virtual environment).  

Regarding claim 16, Ye discloses: The system of claim 12, wherein the at least one processor is further configured to: 
after receiving the sensor fusion intent, (Ye, e.g., see para. [0027] disclosing the system may comprise one or more processes; see also fig. 12 to steps (1202 and (1206), and para. [0182] to receiving sensor data from both IMU and GPS).
Ye is not relied upon as explicitly disclosing: analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the smart object registry.
However, Sankar further discloses: analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the smart object registry. (Sankar, e.g., see fig. 2 to step (204) pertaining to common knowledge data component (204), and para. [0045] disclosing analysis of an entity state; see also para. [0041] disclosing a sensor interface that defines common properties; see also fig. 3 to boxes (306), (310), and (312), and para. [0056] disclosing extracting entity state data)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s at least one processor configured to determine the candidate sensors present in the environment is configured to identify candidate sensors from the smart object registry, to include a reception of fusion intent with Sankar’s analysis of the sensor fusion intent using semantic mapping, ontologies, or natural language processing to extract information used to identify the candidate sensors from the smart object registry because Sankar teaches an improvement over Ye by allowing the computer mechanism to pull from multimodal input data and current command input and multiple events. (Sankar, e.g., see para. [0056] disclosing in one implementation, the entity state data may be a portion of the multimodal input data that comprises an entity pose, a current command/control input for the computerized device component and one or more events (e.g., an event indicating that the entity travel outside of a sensing range)).

Regarding claim 17, Ye discloses: The system of claim 11, wherein the at least one processor is further configured to:
 after receiving the sensor fusion intent,  to extract information used to identify at least one algorithm . (Ye, e.g., see para. [0027] disclosing the system may comprise one or more processors: see also fig. 12 to steps (1202 and (1206), and para. [0182] disclosing receiving sensor data from both IMU and GPS; and see also para. [0096] disclosing determining the use of the Kalman filter to fuse the output data into the desired data).
Ye is not relied upon as explicitly disclosing: analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing
However, Sankar further discloses: analyze the sensor fusion intent using semantic mapping, ontologies, or natural language processing from the sensor fusion tool store. (Sankar, e.g., see fig. 2 to common knowledge data component (204), and para. [0045] disclosing analysis of an entity state; fig. 2 to common knowledge data component (204, and para. [0041] disclosing sensor interface that defines common properties; see also fig. 3 to step (306) of accessing a shared library comprising multiple sensor input from sensor modules and devices; see also fig. 4 to steps (404) and (406), and para. [0057-0058] disclosing an interaction mechanism processes configuration data defining entity activity that translate into control inputs).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s A sensor fusion system comprising a smart object registry storing a definition of multiple smart objects, which are defined as objects being digital replicas of the sensors within an environment to include the definition of the smart objects such as available data and a method inherent to the sensor, a sensor fusion tool store for storing multiple algorithms for data fusion from sensors, a processor configured for reception of a sensor fusion intent descriptive of the desired data from certain sensors in a specified environment in correlation with a domain expert having specialized knowledge of a context associated with the desired data, determining candidate sensors present in the environment to obtain at least a portion of the desired data based on certain sensors and fusion intent, and transforming the sensor fusion into a fusion manifest through the selection of multiple sensors to obtain output data with to fuse identified and selected sensors through an action to receive desired data, wherein the selected candidate sensors are implemented as nodes in a network environment to provide data fusion across at least a portion of the network environment, to include receiving a sensor fusion intent and extracting information used to identify at least one algorithm with Sankar’s sensor fusion tool store and sensor fusion intent using semantic mapping, ontologies, or natural language processing because Sankar teaches the implementation of a control mechanism to respond to opportunistic changes of the common knowledge. (Sankar, e.g., see para. [0042] disclosing the common knowledge data component (204) may also implement an explicit control mechanism permitting the sources (2021)-(202m) to respond opportunistically to changes on the common knowledge data component (204)).

Regarding claim 19, Ye discloses: The system of claim 12, wherein the at least one processor is further configured to (Ye, e.g., see para. [0027] disclosing the system comprising one or more processors)
Ye is not relied upon as explicitly disclosing: perform a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment.
However, Sankar further discloses: perform a closed loop adjustment of the sensors associated with the smart objects based on analyzing the sensor fusion manifest under deployment. (Sankar, e.g., see fig. 4 and para. [0013] disclosing a flow diagram illustrating example steps for generating computerized device component control data from multiple sensor input; see also para. [0057] disclosing a closed loop control system illustrated making adjustment to sensors; configuration data defining entity activities, interpreted here as smart objects; control inputs for a computerized device component).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s processor configured to determine the candidate sensors present in the environment is configured to identify candidate sensors from the smart object registry with Sankar’s performance of a closed loop adjustment of the sensors associated with the smart object based on analyzing the sensor fusion manifest under deployment because Sankar teaches the fusing of spatiotemporal transduced data such as combined speech, gesture data, and movements. (Sankar, e.g., see para. [0057] disclosing the interaction mechanism receives the configuration data via a sensor fusion interface.  The entity activity may include (multi-modal) symbolic activity, such as combined speech/gesture data, that represents a specific command.  The entity activity may also include actual movements that are to be projected onto a display and performed by a virtual character).

Regarding claim 20, Ye is not relied upon as explicitly disclosing: The system of claim 15, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system.
However, Sankar further discloses: The system of claim 15, wherein the smart objects comprise an application programmable interface (API) for receiving requests for data from the remote computing system. (Sankar, e.g., see fig. 6 to server objects (610) and (612), computing object devices (620), (622), (624), (626), and (628), application (634), and para. [0065] disclosing computing objects making use of an API, or other object, software, firmware and/or hardware suitable for communication for applications of this embodiment).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ye’s one processor configured to send the sensor fusion manifest to be carried out on a remote computing system with Sankar’s smart objects comprising an application programmable interface (API) for receiving requests for data from the remote computing system because Sankar teaches taking advantage of definitions and protocols to improve the efficiency of application communication. (Sankar, e.g., see para. [0079] disclosing there are multiple ways to implement the same or similar functionality, e.g., an appropriate API, tool kit, driver code, operation system, control, standalone or downloadable software object, etc., which enables applications and services to take advantage of the techniques provided herein.  Thus, embodiments herein are contemplated from the standpoint of an API (or other software object), as well as from a software or hardware object that implements one or more embodiments as described herein).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2003/0149803 A1 to Wilson relates to a system and process for controlling electronic components in 
a ubiquitous computing environment using multimodal integration. 
US 2014/0012401 A1 to Perek et al. relates to a sensor fusion algorithm.
US 2019/0049986 A1 to Georges et al. relates to the working condition classification for sensor fusion.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863